t c memo united_states tax_court jeffrey michael steingold petitioner v commissioner of internal revenue respondent docket no filed date jeffrey michael steingold pro_se dustin m starbuck for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies of dollar_figure and dollar_figure and additions to tax pursuant to sec_6651 of dollar_figure and dollar_figure relating to petitioner’s and federal income taxes respectively unless otherwise indicated all section references are to the - - internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the notice_of_deficiency relating to petitioner’s return was timely petitioner is liable for tax relating to undistributed trust income and petitioner is liable for additions to tax for failing to file his and returns in a timely manner findings_of_fact petitioner resided in ashland virginia at the time the petition was filed petitioner filed his and returns on date and date respectively the notice_of_deficiency was sent to petitioner on date petitioner was a beneficiary of a_trust which provided that he receive the entire net_income of his respective share in convenient installments the trustee had the discretion to distribute principal no distributions were made from the trust in or an order of the virginia beach chancery court state court dated date required the trustee to retain all trust income subsequently the state court terminated the trust and distributed petitioner’s share to satisfy his obligations -- - opinion timeliness of notice_of_deficiency petitioner filed his return on date and respondent mailed the notice_of_deficiency on date generally a tax must be assessed within years after the date on which the return was filed unless the period is extended by agreement see sec_6501 respondent contends that on date petitioner signed a form_872 ie consent to extend the time to assess tax extending the limitations_period relating to petitioner’s return respondent further contends that he lost the original form_872 respondent however offered a copy of a form_872 that was undated and allegedly signed by petitioner an individual’s name signed on a document creates a rebuttable_presumption that such individual signed the document see 35_tc_747 petitioner however contends he did not sign any document extending the limitations_period and we find his testimony credible in addition the testimony of respondent’s witnesses an internal_revenue_service agent and a handwriting expert was not convincing we conclude that petitioner did not extend the limitations_period and accordingly the notice_of_deficiency relating to was not timely trust income the terms of the governing instrument and applicable local law determine whether trust income is required to be distributed currently ie whether the beneficiary has a present right to receive income see sec_1_651_a_-2 income_tax regs if trust income is currently distributable and no other distributions are made ina taxable_year the trust is a simple_trust tax treatment of a simple_trust is governed by sec_651 and sec_652 sec_651 allows the trust a deduction for income required to be distributed currently sec_652 subjects the beneficiary to taxation on amounts required to be distributed whether distributed or not a_trust not governed by the simple_trust provisions is subject_to the complex_trust provisions a_trust may be a simple_trust for one year and a complex_trust for another year sec_1_651_a_-1 income_tax regs pursuant to sec_661 and sec_662 only that part of the trust income which is paid or credited to the beneficiary during the year may be deducted by the trust and taxed to the beneficiary the trustee of a complex_trust may have discretion to accumulate or distribute all or part of the income to the beneficiary thus the code assures that income distributions will appear in the fiduciary’s return if they are still his in the beneficiary’s only in case he has become presently entitled to them or received them - - 65_f2d_371 2d cir in essence the code is designed to impose tax on the owner of trust income and a present right to receive income is equivalent to current ownership of such income see 291_us_35 respondent contends that petitioner had a present right to receive income petitioner contends he had no such right respondent relies on a line of cases which hold that income is taxable to the current income_beneficiary even though the trustee withheld distributions to such beneficiary during the course of state legal proceedings see 238_f2d_439 lst cir 53_tc_403 34_bta_951 affd 90_f2d_433 2d cir in each of these cases however the trustee exercised discretion and was not required to accumulate trust income because of the state court order petitioner did not have a present right to receive income distributions in see 300_us_5 holding that state law determines the right of the beneficiary to trust income the state court order represented petitioner’s rights under virginia law see young v commissioner 110_tc_297 stating that federal authorities must give proper regard to relevant state court rulings quoting commissioner v estate of bosch - - u s although the trust was a simple_trust in prior years in it was a complex_trust accordingly petitioner was not required to report the undistributed trust income addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a required return on the date prescribed unless such failure is due to reasonable_cause and not willful neglect petitioner failed to present any evidence relating to this issue accordingly respondent’s addition_to_tax for is sustained contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
